 

Exhibit 10.5

 

[g20150122225441027116.jpg]

[g20150122225441027117.jpg]

January 19, 2015

CONFIDENTIAL

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attention: Bohn H. Crain, CEO

Ladies and Gentlemen:

You have advised Alcentra Capital Corporation (“Alcentra”) and Triangle Capital
Corporation (“Triangle” and, together with Alcentra, the “Investors” or “us”)
that you are seeking a commitment for the extension of subordinated debt to
Radiant Logistics, Inc. (NYSE-MKT: RLGT)1 (the “Company”) in the aggregate
principal amount of up to US $25,000,000 (the “Subordinated Debt”). You have
requested that the Investors commit to provide, in the aggregate, one hundred
percent (100%) of the principal amount of the Subordinated Debt (the
“Financing”), upon the terms and conditions set forth in this letter (the
“Commitment Letter”) and in the Summary of Proposed Terms and Conditions
attached hereto as Exhibit A (the “Term Sheet”). As used herein, “Transactions”
means, collectively, the Financing, the closing of the Senior Credit Facility
and Canadian Credit Facility described in the Term Sheet, and the closing of the
Acquisition (as defined in the Term Sheet); “Closing Date” means the date of
closing of the Transactions, and “Financing Documents” means the definitive
legal documentation for the Subordinated Debt.

1. Commitment.

Based upon and subject to the terms and conditions set forth in this Commitment
Letter and in the Term Sheet, each of the undersigned Investors is pleased to
advise you of its respective commitment to provide the portion of the total
amount of the Subordinated Debt indicated for such Investor in the section of
the Term Sheet entitled “Subordinated Debt,” such commitments being made on a
several, and not joint or joint and several, basis.

2. Conditions.

The commitment of the Investors to consummate the Financing is subject to the
fulfillment to the satisfaction or waiver by each Investor of the conditions set
forth in the section of the Term Sheet entitled “Conditions to Closing”, each of
which is hereby incorporated herein by reference with the same effect as if such
conditions were set forth in this Commitment Letter in their entirety.

3. Information.

You hereby represent and warrant that (i) all information (other than the
Projections, as defined below) concerning the Company and its subsidiaries and
the Transactions (the “Information”) that has been or will be made available to
the Investors by you or the Company or any of your or their respective
representatives, subsidiaries or affiliates is, or will be when furnished,
complete and correct in all material respects and does not, or will not when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made, and (ii) all financial projections concerning the Company and its
subsidiaries that have been or will be made available to the Investors by you,
the Company or any of your or their respective representatives, subsidiaries or
affiliates (the “Projections”) have been or will be prepared in good faith based
upon reasonable assumptions at the time they were made. You agree to supplement,
or cause to be supplemented, the Information and the Projections from time to
time until the Closing Date so that the conditions and representations and
warranties contained in the preceding sentence remain correct in all material
respects. In entering into the Financing, the Investors will be entitled to use
and rely primarily on the Information and the Projections without responsibility
for independent verification thereof.

 

1 

“Radiant Logistics” is used for purposes of this Summary of Proposed Terms and
Conditions only; actual name of the Issuer may differ. The “Company” shall refer
to all current and future holdings and operating entities of the Issuer.

 

--------------------------------------------------------------------------------

 

4. Indemnity.

You and the Company hereby jointly and severally agree to indemnify and hold
harmless each Investor and their respective affiliates, directors, officers,
employees, partners, representatives and agents and each of their respective
successors and permitted assigns (each, an “Indemnified Party”) from and against
any and all actions, suits, losses, claims, damages, liabilities and expenses
(including reasonable attorneys’ fees, expenses and charges) of any kind or
nature, joint or several, to which such Indemnified Party may become subject,
related to or arising out of (i) any element of the Transactions, including,
without limitation, the execution and delivery of this Commitment Letter, the
Financing Documents and the closing of the Transactions and (ii) the use or the
contemplated use of the proceeds of the Financing, and to reimburse any
Indemnified Party for all out-of-pocket expenses (including reasonable
attorneys’ fees, expenses and charges) on demand as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom; provided that
no Indemnified Party shall have any right to indemnification for any of the
foregoing to the extent resulting from its own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Person shall be liable for (i) any damages arising from
the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct or gross
negligence of such Indemnified Person or (ii) any indirect, special, punitive or
consequential damages in connection with its activities related to the
Financing.

5. Incorporation of Certain Provisions of Term Sheet.

You agree to be bound by the provisions contained in the sections of the Term
Sheet entitled “Fees”, “Expenses”, “Exclusivity”, “Confidentiality” and “Other
Services”, each of which is hereby incorporated herein by reference with the
same effect as if such provisions were set forth in this Commitment Letter in
their entirety.

6. Survival.

Sections 4, 5, 6 and 7 of this Commitment Letter, together with the sections of
the Term Sheet entitled “Fees”, “Expenses”, “Exclusivity”, “Confidentiality” and
“Other Services”, shall remain in full force and effect regardless of whether
the Financing Documents are executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitment of the Investors
hereunder.

7. Governing Law, Etc.

This Commitment Letter, together with the Term Sheet, embodies the entire
agreement and understanding between the Investors and you with respect to the
specific matters set forth herein and supersedes all prior agreements and
understandings relating to the subject matter hereof. This Commitment Letter
shall not be assignable by you without the prior written consent of the
Investors, and any purported assignment without such consent shall be void. This
Commitment Letter is intended to be for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, or
to be relied upon by, any person other than the parties hereto and, with respect
to the indemnification provided in Section 4 of this Commitment Letter, each
Indemnified Party. This Commitment Letter may be executed in separate
counterparts and delivery of an executed signature page of this Commitment
Letter by facsimile or electronic “PDF” transmission shall be effective as
delivery of manually executed counterpart hereof. This Commitment Letter may
only be amended or modified by an agreement in writing signed by you and the
Investors, and shall remain in full force and effect and not be superseded by
any other documentation; provided, however, that your and our obligations and
commitments under this Commitment Letter will be superseded in their entirety by
the parties’ respective obligations as set forth in the Financing Documents to
the extent executed and delivered by the parties thereto. Each Investor may
assign its commitment hereunder to any of its affiliates, or, with your consent
(not to be unreasonably withheld, conditioned, or delayed) to one or more other
co-investors. Any such assignment to an affiliate or other co-investor will not
relieve such Investor from any of its obligations hereunder unless and until
such affiliate or other co-investor shall have funded the portion of the
commitment so assigned. Any and all obligations of each Investor hereunder may
be performed and any and all rights of each Investor hereunder may be exercised
by or through any of its affiliates. This Commitment Letter shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to principles of conflicts of law to the extent that the application of
the laws of another jurisdiction will be required thereby.

2

--------------------------------------------------------------------------------

 

8. Acceptance of Commitment; Termination.

If you wish to accept this Commitment Letter, please return executed
counterparts of this Commitment Letter to the Investors, on or before 5:00 p.m.,
New York, New York time, on January 23, 2015; otherwise, this Commitment Letter
and the commitment of the Investors hereunder shall automatically terminate on
such date and time and be of no further force or effect. In the event that the
execution and delivery of the Financing Documents and the closing of the
Financing does not occur on or before May 31, 2015, then, subject to Section 6
hereof, this Commitment Letter and the commitments of the Investors hereunder
shall automatically terminate.

[signature pages follow]

 

 

 

3

--------------------------------------------------------------------------------

 

Confidential

We are pleased to have been given the opportunity to assist you in connection
with the Financing.

 

Very truly yours,

 

ALCENTRA CAPITAL CORPORATION

 

 

By:

 

/s/ Paul Echausse

Name:

 

Paul Echausse

Title:

 

Chief Executive Officer

 

TRIANGLE CAPITAL CORPORATION

 

 

By:

 

/s/ Jeffrey A. Dombcik

Name:

 

Jeffrey A. Dombcik

Title:

 

Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

Accepted and agreed to as of

the date first written above by:

 

RADIANT LOGISTICS, INC.

 

 

By:

 

/s/ Bohn H. Crain

Name:

 

Bohn Crain

Title:

 

Chief Executive Officer

 

 

 



 

--------------------------------------------------------------------------------

 

[g20150122225442136118.jpg]

[g20150122225442136119.jpg]

 

Radiant Logistics, Inc.

up to $25,000,000 OF Subordinated Debt

SUMMARY OF PROPOSED TERMS AND CONDITIONS

JANUARY 19, 2015

 

ISSUER:

 

Radiant Logistics, Inc. (NYSE-MKT: RLGT)2 (the “Company”).

 

 

INVESTORS:

 

Alcentra Capital Corporation and Triangle Capital Corporation (collectively the
“Investors”).

 

 

SUBORDINATED DEBT:

  

Up to US $25,000,000 of Subordinated Debt (“Subordinated Debt”), of which
Triangle will provide US $15,000,000 and Alcentra will provide $10,000,000, in
each case on a several, and not joint or joint and several, basis.

 

 

PURPOSE:

 

To finance the acquisition (the “Acquisition”) of Wheels Group (TSX-V: WGI) (the
“Target”)

 

 

 

ESTIMATED

SOURCES & USES

 

Sources (CDN$000)

 

Uses (CDN$000)

 

 

Revolver

 

$20,000

 

Target Equity Value

 

$71,600

 

 

Term Loan

 

29,000

 

Target Refinance

 

25,500

 

 

Subordinated Debt**

 

27,500

 

Excess Cash

 

2,400

 

 

Management Rollover

 

27,000

 

Est. Fees & Expenses

 

4,000

 

 

Total Sources

 

$103,500

 

Total Uses

 

$103,500

 

 

 

 

** US$ 25,000,000 at an assumed exchange rate of CDN$1.10 : US$1.00

 

 

FEES:

 

2.0% of the Subordinated Debt due and payable at closing. In the event the
Financing does not close due to a failure of a condition precedent set forth
herein, the Investors’ out-of-pocket expenses (including reasonable attorneys’
fees) will be reimbursed up to a maximum of US $100,000. If, following the
issuance by the Investors of this Commitment Letter and the execution by the
Company thereof, the Company elects to use another funding source to complete
the Acquisition, such 2.0% fees will be due and payable at closing.

 

 

MATURITY:

 

Six (6) years.

 

 

 

COUPON:

  

12.0% cash payable quarterly from the Closing Date for at least the first six
months.

LIBOR + 1100 bps with a 100 bps LIBOR floor after six months from closing with
an adjustable coupon rate as follows:

 

·   Total leverage < 2.5x: LIBOR + 1025 bps with a 100 bps LIBOR floor

 

·   Total leverage < 2.0x: LIBOR + 950 bps with a 100 bps LIBOR floor

 

Cash interest payable quarterly by automatic wire in arrears on the basis of
actual days elapsed in a year consisting of 360 days. The calculation of total
leverage will exclude contingent liabilities.

 

All interest and other payments by the Company to the Investors shall be made in
U.S. dollars free and clear of, and without deduction for, any taxes. If any
party is required to withhold taxes with respect to any sum payable under the
Financing Documents, then the sum payable by the Company shall be increased as
necessary so that after all required deductions have been made each Investor
receives the amount it would have received if no deduction had been made.

 

2 

“Radiant Logistics” is used for purposes of this Summary of Proposed Terms and
Conditions only; actual name of the Issuer will include all current and future
U.S. holdings and operating entities of the Issuer.

 

--------------------------------------------------------------------------------

 

 

 

 

AMORTIZATION:

 

None.

 

 

OPTIONAL

PREPAYMENT:

 

The Subordinated Debt may be prepaid at any time after the first year. Each such
prepayment shall be accompanied by a prepayment premium calculated in accordance
with the following schedule:

 

Year 1: No call

Year 2: 3.0% of amount prepaid

Thereafter: None

 

 

MANDATORY

PREPAYMENT:

 

The Company may be required by the Investors, at the Investors’ election, to
repay the entire Subordinated Debt amount, together with the applicable
prepayment premium, upon an Event of Default, a change of control, going
private, or the sale of more than 40% of the Company’s assets excluding normal
inventory sales and financing arrangements associated with inventory or
receivables.

 

 

SECURITY/

COLLATERAL:

 

Third lien on the assets of the Company domiciled in the U.S., as more
particularly set forth on Exhibit A attached hereto.

 

 

SUBORDINATION:

 

The Subordinated Debt will be junior in lien status and right of payment to: (i)
a senior cross-border credit facility provided by Bank of America (the “Senior
Credit Facility”) and (ii) Radiant’s secured guarantee of CDN$ 29,000,000 to
Integrated Private Debt Fund IV LP (the “Canadian Credit Facility”) and senior
to any other indebtedness, including any earn-out, seller notes, and/or
contingent consideration, pursuant to intercreditor agreements to be written on
customary, market terms, as more particularly set forth on Schedule 1 attached
hereto with respect to the Senior Credit Facility and the Canadian Credit
Facility.

 

 

 

FINANCIAL AND

OTHER COVENANTS:

 

The financing agreements for the Subordinated Debt will contain customary
financial covenants including, but not limited to: (i) a debt incurrence
covenant of 3.50x EBITDA (through the senior and mezzanine debt); (ii) a debt
maintenance covenant of 3.75x EBITDA (through senior and mezzanine debt) and
stepping down 10 bps per year on each anniversary of the agreement; (iii) a
total debt maintenance covenants of 4.25x (through senior, mezzanine debt,
seller debt and all other debt) and stepping down 10 bps per year on each
anniversary of the agreement; and (iv) a fixed charge covenant of 1.05x (the
calculation of which will reflect fixed charges on all funded debt outstanding
as well as taxes, dividends, etc.). For avoidance of doubt, the definition of
funded debt will exclude contingent liabilities. There will be limitations on
the incurrence of additional debt or liens, the payments of cash dividends
(including during an Event of Default), distributions from Radiant Logistics
Partners LLC and other similar cash payments. The Subordinated Debt shall also
be entitled to all affirmative, negative and financial covenants applicable to
the Senior Credit Facility and the Canadian Credit Facility, subject to
appropriate, market cushions to be agreed upon, as well as anti-layering
provisions (the assumption is that all debt documents will have the same
definition of terms and covenants, but the metric levels will differ).

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Notwithstanding the above, the financing agreements for the Subordinated Debt
will also provide for “permitted acquisitions” so long as such acquisition meet
the following parameters: (i) the equity interests or property acquired in such
acquisition constitute a business reasonably related to the Company; (ii) no
default or “event of default” shall exist prior to or will be caused as a result
of such acquisition; (iii) the Company shall have provided the Investors with at
least 30 business days prior written notice of such acquisition, such notice to
include (a) a description of the property or equity interests to be purchased,
(b) the price and terms of such acquisition, (c) a certificate of its chief
financial officer to the effect that no default or “event of default” exists and
attaching, in reasonable detail, computations and a consolidated financial
statement prepared on a pro forma basis of the Company and its subsidiaries
immediately prior to and after giving effect to such acquisition demonstrating
compliance with financial covenants; (iv) such person or entity whose equity
interests or property is being acquired shall have as of the last day of the
most recent fiscal quarter of such person or entity ending on or immediately
prior to the date of such acquisition actual (or pro forma to the extent
approved in writing by the Investors) EBITDA and net income greater than $1, in
each case for the 12 month period ending on such date; (v) the aggregate cash
consideration payable at the closing of the acquisition shall not exceed
$10,000,00 for any single transaction and $25,000,000 in the aggregate in any
fiscal year or such greater amount approved in writing by the Investors;
provided, however, that (a) the foregoing limitation shall exclude cash
consideration derived from the proceeds of sales of newly issued equity
interests of the Company during the twelve-month period prior to the closing of
such acquisition to the extent the Company elects to issue equity interests, and
(b) the written consent of the Investors shall be required if the aggregate cash
consideration payable at the closing of any transaction of the type described in
clause (a) is equal to or greater than $25,000,000; and (vi) the post-closing
availability under the Senior Credit Facility is at least $7,500,000 on a pro
forma basis. Furthermore, the requirements of provision (v) above will be deemed
waived with respect to the two acquisition candidates described on Schedule 2 to
this Term Sheet (the “Target Acquisitions”).

 

 

 

 

EVENTS OF DEFAULT:

 

The aforementioned paragraph is limited by the fact that no significant
acquisitions for 6 months post-close of the Target and no more than 2
significant acquisitions per year (without consent), not including the Target
Acquisitions. The definition of “significant” transactions would exclude the
acquisition of the Company’s existing agent station locations or agent stations
in competing networks and other transactions where the total base purchase price
is less than $10.0M.

 

Customary Events of Default will include but are not limited to: (i) failure to
pay interest or principal when due and payable; (ii) failure to comply with the
covenants in the financing agreements; (iii) breaches of representations and
warranties; (iv) failure to discharge material judgments; (v) bankruptcy or
insolvency; (vi) cross-acceleration to the Senior Credit Facility and the
Canadian Credit Facility, (vii) acquisition of all or a portion of the Senior
Credit Facility or the Canadian Credit Facility by the Company or its
affiliates; and (viii) any other events of default applicable to the Senior
Credit Facility and the Canadian Credit Facility, subject to appropriate, market
cushions to be agreed upon.

 

 

POST-DEFAULT INTEREST RATE:

 

The Coupon plus 2.0% cash upon the existence and continuation of an Event of
Default.

 

 

BOARD OF DIRECTOR

MEETINGS:

 

The Investors shall (i) have board observation rights for the board and
committee (other than audit and compensation committees) meetings of the
Company, all of its subsidiaries, and any other affiliated entity in which the
Investors invests and (ii) and shall receive all materials related thereto and
(ii) shall receive copies of any actions of the Company and its subsidiaries
taken without a meeting, in each case subject to customary exceptions for
conflicts of interest and impairment of the attorney-client privilege. The
representatives of the Investors shall be reimbursed by the Company for
reasonable out-of-pocket expenses related to attendance at the Company meetings.
Each Investor shall hold these rights so long as it maintains a debt, equity, or
equity-linked interest in the Company or any of its affiliates, as applicable.

 

 

 

--------------------------------------------------------------------------------

 

CONDITIONS TO

CLOSING:

 

The obligation of each Investor to advance any or all of the Subordinated Debt
proceeds is subject to the satisfaction of such conditions precedent that are
usual and customary for transactions of this type or which Investors shall
otherwise require, including, without limitation:

 

i.     The execution and delivery, in form and substance acceptable to each
Investor and its counsel, of agreements, documents, instruments, financing
statements, consents, payoff letters from existing lenders to the Target,
landlord waivers and non-disturbance agreements, documents indicating compliance
with all applicable federal, state and provincial environmental laws and
regulations, evidences of corporate authority, opinions of counsel, and such
other documents to confirm and effectuate the Financing and the security
interests granted in connection therewith, as may be required by such Investor
and its counsel;

 

 

 

ii.    Consummation of the Acquisition on terms acceptable to such Investor,
including (a) satisfactory legal documentation, (b) no changes to the Company’s
corporate, capital and ownership structures after giving effect to the
Acquisition from those as disclosed to such Investor prior to the date hereof
unless approved by such Investor, (c) receipt by the Company of all government
(including applicable exchange and securities commission), shareholder and third
party consents (including Hart-Scott-Rodino clearance, all required approvals,
consents and/or deemed approvals of Canadian governmental authorities, including
the Commissioner of Competition pursuant to the Competition Act (Canada) and the
Minister of Industry pursuant to the Investment Canada Act) deemed necessary or
appropriate by such Investor, and (d) delivery of such legal opinions in
connection with the Acquisition as such Investor deems appropriate, which shall
be addressed to the Investors (or expressly state that the Investors may rely
thereon);

 

iii.    No material adverse change, in the opinion of such Investor, in the
business, assets, properties, liabilities, operations, condition or prospects of
the Company;

 

iv.    No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that in such Investor’s judgment (a) could reasonably be expected to have a
material adverse effect on the Company’s business, assets, properties,
liabilities, operations, condition or prospects, or could impair the Company’s
ability to perform satisfactorily under the Financing Documents; or (b) could
reasonably be expected to materially and adversely affect the Financing, the
Acquisition or the other Transactions contemplated thereby;

 

v.    Receipt by such Investor, in form and substance satisfactory to it, of (a)
a pro forma balance sheet of the Company dated as of the Closing Date and giving
effect to the Acquisition, which balance sheet shall reflect no material changes
from the most recent pro forma balance sheet of the Company and the Target
previously delivered to such Investor, (b) financial projections of the Company,
giving effect to the Acquisition, evidencing the Company’s ability to comply
with the financial covenants set forth in the Financing Documents, and (c)
interim financial statements for the Company and the Target as of a date not
more than 30 days prior to the Closing Date;

 

vi.    Such Investor’s satisfaction with the Company’s capital structure and
indebtedness (including satisfactory terms and intercreditor agreements with
respect to the Senior Credit Facility and the Canadian Credit Facility,
consistent with the intercreditor agreement outline attached to this Term Sheet
as Schedule 1);

 

vii.    Receipt by such Investor of certificates of insurance with respect to
the Company’s property and liability insurance, together with a loss payable
endorsement naming such Investor as loss payee, all in form and substance
satisfactory to such Investor;

 

--------------------------------------------------------------------------------

 

 

 

viii.   Satisfactory evidence that the Company has received all governmental and
third party consents and approvals as may be appropriate in connection with the
Financing and the other Transactions;

 

ix.    After giving effect to the Acquisition and other Transactions
contemplated on the closing date, the Company shall not be insolvent or become
insolvent as a result thereof and such Investor shall have received a
certificate from the Company that it satisfies the foregoing (the term
“insolvent” shall have the meaning set forth in the applicable Canadian Federal,
U.S. Federal and State laws);

 

x.     Such Investor and its counsel shall have completed a review of the
Company’s and the Target’s material agreements, the results of which are
reasonably satisfactory to such Investor; provided, however, that this condition
shall not apply to any material contracts made available to such Investor prior
to the date hereof;

 

xi.    Closing and funding of each of the Senior Credit Facility and Canadian
Credit Facility and the Investors’ satisfaction with the terms thereof;

 

xii.   Minimum combined pro forma TTM EBITDA at closing of $25.0MM.

 

xiii.   Ratio of Total Funded Debt to combined TTM EBITDA no greater than 3.5x
at closing.

 

xiv.   There shall be no default or event of default under the Financing
Documents and all representations and warranties in the Financing Documents
shall be accurate in all material respects (or, if any representation or
warranty is qualified by “materiality”, “Material Adverse Effect” or words of
similar meaning, such representation and warranty shall be accurate in all
respects); and

 

xv.   The Investors shall have received all out-of-pocket fees, costs and
expenses payable on or prior to the Closing Date.

 

 

INDEMNIFICATION:

 

The definitive legal documents will include customary indemnification language
for the benefit of the Investors and their respective affiliates.

 

 

EXPENSES:

 

The Company will reimburse Investors for all reasonable out-of-pocket expenses
(including without limitation reasonable attorneys’ fees) in connection with the
Transactions prior to and post-investment, whether or not the closing of the
Transactions occurs or any definitive legal documents are executed and
delivered.

 

 

TARGET CLOSING

DATE:

 

March 31, 2015.

 

 

 

EXCLUSIVITY:

 

As consideration for the investment of time and effort Investors will incur in
order to proceed, until the earlier of (i) the consummation of the Transactions
or (ii) Investors’ decision and written or oral communication of its desire to
cease pursuing the transaction, the Company and its agents agree to refrain from
soliciting, accepting or encouraging any other debt financing proposal or
provide any information to a third party regarding the direct or indirect sale
or the issuance of any debt securities of the Company with respect to the
Acquisition, other than as set forth herein.

 

 

CONFIDENTIALITY:

 

The Company and its agents will not, without the prior written permission of the
Investors, disclose the terms of this Summary of Proposed Terms and Conditions
to any other person other than its officers, directors, employees, attorneys,
accountants and advisors, and any lenders or potential lenders providing the
Senior Credit Facility or the Canadian Credit Facility, in each case on a
confidential and need-to-know basis. The Company represents that it has not so
disclosed any of the terms contained herein to persons other than the ones
defined above. For avoidance of doubt, each Investor shall have the right,
following the public announcement of the Acquisition by the Company and the
Target, to publicly announce the Financing and to describe the same in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of such Investor.

 

 

 

--------------------------------------------------------------------------------

 

OTHER SERVICES:

 

Nothing contained herein shall limit or preclude the Investors or any of their
respective affiliates from carrying on any business with, providing financial
services to, or from participating in any capacity, including as a lender to or
an equity investor in, any party whatsoever, including, without limitation, any
competitor, supplier or customer of the Company, or any of their respective
affiliates, or any other party that may have interests different than or adverse
to such parties. The Company acknowledges that the Investors or their respective
affiliates may be providing debt financing, equity capital or other services to
other companies in respect of which the Company may have conflicting interests.
The Company also acknowledges that the Investors have no obligation in
connection with the proposed transaction to use, or to furnish to the Company,
confidential information obtained from other companies or entities.

 

 

OBLIGATION OF THE

COMPANY:

 

The Company, upon acceptance of this letter, agrees to be bound by the following
terms: (i) Expenses, (ii) Fee, (iii) Exclusivity, and (iv) Confidentiality. The
Company and its agents are bound by these terms whether the Transactions
contemplated herein close or not.

 

 

EXPIRATION:

 

This Commitment Letter and Summary of Proposed Terms and Conditions will expire
if the Closing Date does not occur on or before May 31, 2015, at 5:00 pm New
York, New York time.

 

 

BDC MATTERS; RIGHT TO PLEDGE DEBT INTERESTS:

 

The Company acknowledges that (a) each Investor is a Business Development
Companies under the Investment Company Act of 1940 and routinely provides
management advisory services to portfolio companies in which it makes debt
and/or equity investments, and (b) the financing agreements will permit each
Investor to pledge any or all of its rights under the Financing Documents as
security for its currently existing or future senior credit facility to the
extent required by such facility.

 

 

 

 